DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.    	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Instant application is CON of: 10/965,582 (US Patent 8,086,519 B2); 13/617,053 (US Patent 10,460,386 B2); and 16/587,695 (US Patent 11,055,780 B2). Claims 2-13 are presented for examination. Examiner has established double patenting, § 101, and § 103 rejections for claims 2-13 in the instant Office action.

Double Patenting



The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of U.S. Patent 8,086,519 B2; over claims 1-12 of U.S. Patent 10,460,386 B2; and over claims 1-12 of U.S. Patent 11,055,780 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Rejections - 35 USC § 101







35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-13 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  









The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 2-13 is a system, which is one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 2-13 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 2-13, however, recite an abstract idea of facilitating a financial transaction in an approved area. The creation of facilitating a wireless financial transaction, as recited in the independent claims 2 and 8 belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 2 and 8, which set forth or describe the recited abstract idea, are the following steps: “identify a geographic area associated with the identifier in a database” (claim 2), “determine that the geographic area associated with the identifier is an area approved for trading activities” (claim 2), “execute all available types of trades” (claim 2), “execute the given trade” (claim 2), and “maintain an audit trail of keystrokes entered via the apparatus” (claim 2), “determine a location of a device” (claim 8), “identify whether a geographic area associated with the identifier in a database is within a first area or a second area” (claim 8), “determine that the device is in an area that permits trading activities” (claim 8), “execute all types of trades” (claim 8), “execute the given trade” (claim 8), and “maintain an audit trail of keystrokes entered via the apparatus” (claim 8). 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 2 and 8 recite additional limitations: “a memory” (claims 2 and 8), “at least one processor” (claims 2 and 8), “a communications network” (claim 2), “a base station being a component of the communications network” (claims 2 and 8), “a device” (claim 2), and “a network interface configured to communicate over a communications network” (claim 8). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution activity (for example, data gathering): “receive an identifier associated with a base station in communication with a device” (claims 2 and 8), “access real-time trading data” (claims 2 and 8), and “receive a request to engage in a given trade” (claims 2 and 8). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 2 and 8 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 2 and 8 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	












Step 2B of the Test: The additional elements of independent claims 2 and 8 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
A user interface, which is included within handheld device 11, is an element 
that facilitates trading on a selected financial market. A user interface is operable to receive and to process requests associated with transactions relating to a trade. A user interface provides a portal for end users 12 to access other elements of financial30 system 10. A user interface may be a computer for any person, business, or entity that seeks to manage or facilitate trading activity. Accordingly, a user interface may include any suitable hardware, software, devices, components, elements, or objects that may be utilized or implemented to achieve such operations and functions in a financial environment. (See pages 10-11). 

Communications network 18 is a communicative platform operable to exchange data or information between end user 12 and a user interface.10 Communications network 18 represents an Internet architecture in a particular embodiment of the present invention, which provides end user 12 with the ability to electronically execute or initiate transactions associated with a trade. Alternatively, communications network 18 could be a plain old telephone system (POTS), which end user 12 could use to perform the same operations or functions. In other15 
    PNG
    media_image1.png
    7
    7
    media_image1.png
    Greyscale
embodiments, communications network 18 could be any packet data network (PDN) offering a communications interface or exchange between any two nodes in financial system 10. Communications network 18 may alternatively be any local area network (LAN), metropolitan area network (MAN), wide area network (WAN), wireless local area network (WLAN), virtual private network (VPN), intranet, or any other20 appropriate architecture or system that facilitates communications in a network or telephonic environment. (See page 13).

FIGURE 1 B is a simplified block diagram of financial service provider element 26, which may include a processor 42, a memory element 44, and a server 505 in accordance with one example embodiment of the present invention . . . Processor 42 may comprise any suitable processor that executes a trading system application or other computer instructions that facilitate trading . . . Memory element 44 may comprise one or more memory devices that facilitate trading (or that store information relating thereto), such as one or more random access memories (RAMs), read-only memories (ROMs), dynamic random access memories (DRAMs), fast cycle RAMs (FCRAMs), static RAM (SRAMs), field-programmable10 gate arrays (FPGAs), erasable programmable read-only memories (EPROMs), electrically erasable programmable read-only memories (EEPROMs), microcontrollers, or microprocessors. (See pages 14-15).

This is a description of general-purpose computer. Further, the elements of “receiving” and “accessing” information amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of “receiving” and “accessing” information were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 2 and 8 receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 2 and 8 store and retrieve information in memory. The courts have recognized storing, retrieving, receiving, and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 2 and 8 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 2 and 8 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 3-7 depend on independent claim 2; and dependent claims 9-13 depend on independent claim 8. The elements in dependent claims 3-7 and 9-13, which set forth or describe the abstract idea, are: “the device comprises at least one of: a personal data assistant, a laptop, a mobile station, a personal computer (PC), a mobile phone, a handheld device, and a table PC” (claims 3 and 9 – further narrowing the recited abstract idea), “the given trade includes a purchase or a sale of a financial instrument” (claims 4 and 10 – further narrowing the recited abstract idea), “a designation of the area approved for trading is controlled by an entity sponsoring a transaction of an item” (claims 5 and 11 – further narrowing the recited abstract idea), “the given trade includes a purchase or a sale of a commodity” (claims 6 and 12 – further narrowing the recited abstract idea), and “the real-time trading data includes bid or offer information” (claims 7 and 13 – further narrowing the recited abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 3-7 and 9-13 do not correct the deficiencies of independent claims 2 and 8 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims *** are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103















The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in § 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 2-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Schroeder (2004/0203667 A1) in view of Yamartino (2002/0131578 A1), and further in view of Feilbogen (WO 0184450 A1).

As to claim 2, Schroeder shows a memory (Schroeder: Page 5, ¶ 55); at least one processor (Schroeder: Page 5, ¶ 53) configured to: determine that the geographic area associated with the identifier is an area approved for trading activities (Schroeder: Page 2, ¶ 25; and page 3, ¶ 34); permit the device to access real-time trading data (Schroeder: Page 2, ¶ 25; and page 3, ¶ 34); and permit the device to execute all available types of trades (Schroeder: Page 2, ¶ 25; and page 3, ¶ 34).
Schroeder does not show receiving via a communications network an identifier associated with a base station in communication with a device, the base station being a component of the communications network; and identifying a geographic area associated with the identifier in a database. Yamartino shows receiving via a communications network an identifier associated with a base station in communication with a device, the base station being a component of the communications network (Yamartino: page 4, ¶ 31); and identifying a geographic area associated with the identifier in a database (Yamartino: page 4, ¶ 31). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Schroeder by receiving via a communications network an identifier associated with a base station in communication with a device, the base station being a component of the communications network; and identifying a geographic area associated with the identifier in a database of Yamartino in order to provide calling party location information (Yamartino: page 4, ¶ 31).
Schroeder in view of Yamartino does not show receiving from the device a request to engage in a given trade; executing the given trade; and maintaining an audit trail of keystrokes entered via the apparatus. Feilbogen shows receiving from the device a request to engage in a given trade (Feilbogen: page 17, lines 2-18); executing the given trade (Feilbogen: page 17, lines 2-18); and maintaining an audit trail of keystrokes entered via the apparatus (Feilbogen: page 34, lines 4-15). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Schroeder in view of Yamartino by receiving from the device a request to engage in a given trade; executing the given trade; and maintaining an audit trail of keystrokes entered via the apparatus of Feilbogen in order to enable price provider to interact with customers who access the price provider through multiple portals using an automated pricing engine (Feilbogen: page 12, lines 12-14).

As to claim 3, Schroeder in view of Yamartino, and further in view of Feilbogen, shows all the elements of claim 2. Schroeder also shows that the device comprises at least one of: a personal data assistant, a laptop, a mobile station, a personal computer (PC), a mobile phone, a handheld device, and a table PC (Schroeder: Page 2, ¶ 24).  

As to claim 4, Schroeder in view of Yamartino, and further in view of Feilbogen, shows all the elements of claim 2. Schroeder in view of Yamartino does not show that the given trade includes a purchase or a sale of a financial instrument. Feilbogen shows that the given trade includes a purchase or a sale of a financial instrument (Feilbogen: page 29, lines 11-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Schroeder in view of Yamartino by the given trade including a purchase or a sale of a financial instrument of Feilbogen in order to enable price provider to interact with customers who access the price provider through multiple portals using an automated pricing engine (Feilbogen: page 12, lines 12-14).



As to claim 5, Schroeder in view of Yamartino, and further in view of Feilbogen, shows all the elements of claim 2. Schroeder in view of Yamartino does not show that a designation of the area approved for trading is controlled by an entity sponsoring a transaction of an item. Feilbogen shows that a designation of the area approved for trading is controlled by an entity sponsoring a transaction of an item (Feilbogen: page 5, lines 10-12). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Schroeder in view of Yamartino by a designation of the area approved for trading being controlled by an entity sponsoring a transaction of an item of Feilbogen in order to enable price provider to interact with customers who access the price provider through multiple portals using an automated pricing engine (Feilbogen: page 12, lines 12-14).
 
As to claim 6, Schroeder in view of Yamartino, and further in view of Feilbogen, shows all the elements of claim 2. Schroeder in view of Yamartino does not show that the given trade includes a purchase or a sale of a commodity. Feilbogen shows that the given trade includes a purchase or a sale of a commodity (Feilbogen: page 29, lines 11-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Schroeder in view of Yamartino by the given trade including a purchase or a sale of a commodity of Feilbogen in order to enable price provider to interact with customers who access the price provider through multiple portals using an automated pricing engine (Feilbogen: page 12, lines 12-14).


As to claim 7, Schroeder in view of Yamartino, and further in view of Feilbogen, shows all the elements of claim 2. Schroeder in view of Yamartino does not show that the real-time trading data includes bid or offer information. Feilbogen shows that the real-time trading data includes bid or offer information (Feilbogen: page 17, lines 2-18). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Schroeder in view of Yamartino by the real-time trading data including bid or offer information of Feilbogen in order to enable price provider to interact with customers who access the price provider through multiple portals using an automated pricing engine (Feilbogen: page 12, lines 12-14).
	
As to claim 8, Schroeder shows a memory (Schroeder: Page 5, ¶ 55); and at least one processor (Schroeder: Page 5, ¶ 53) configured to: determine that the device is in an area that permits trading activities (Schroeder: Page 2, ¶ 25; and page 3, ¶ 34); permit the device to access real-time trading data (Schroeder: Page 2, ¶ 25; and page 3, ¶ 34); and permit the device to execute all types of trades (Schroeder: Page 2, ¶ 25; and page 3, ¶ 34).
		Schroeder does not show a network interface configured to communicate over a communications network; determining a location of a device; receiving via the communications network an identifier associated with a base station in communication with the device, the base station being a component of the communications network; and identifying whether a geographic area associated with the identifier in a database is within a first area or a second area. Yamartino shows a network interface configured to communicate over a communications network (Yamartino: page 2, ¶ 13); determining a location of a device (Yamartino: page 4, ¶ 31); receiving via the communications network an identifier associated with a base station in communication with the device, the base station being a component of the communications network (Yamartino: page 4, ¶ 31); and identifying whether a geographic area associated with the identifier in a database is within a first area or a second area (Yamartino: page 4, ¶ 31). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Schroeder by a network interface being configured to communicate over a communications network; determining a location of a device; receiving via the communications network an identifier associated with a base station in communication with the device, the base station being a component of the communications network; and identifying whether a geographic area associated with the identifier in a database is within a first area or a second area of Yamartino in order to provide calling party location information (Yamartino: page 4, ¶ 31).
Schroeder in view of Yamartino does not show receiving from the device, a request to engage in a given trade; executing the given trade; and maintaining an audit trail of keystrokes entered via the apparatus. Feilbogen shows receiving from the device, a request to engage in a given trade (Feilbogen: page 17, lines 2-18); executing the given trade (Feilbogen: page 17, lines 2-18); and maintaining an audit trail of keystrokes entered via the apparatus (Feilbogen: page 34, lines 4-15). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Schroeder in view of Yamartino by receiving from the device a request to engage in a given trade; executing the given trade; and maintaining an audit trail of keystrokes entered via the apparatus of Feilbogen in order to enable price provider to interact with customers who access the price provider through multiple portals using an automated pricing engine (Feilbogen: page 12, lines 12-14).  

As to claim 9, Schroeder in view of Yamartino, and further in view of Feilbogen, shows all the elements of claim 8. Schroeder also shows that the device comprises at least one of: a personal data assistant, a laptop, a mobile station, a personal computer (PC), a mobile phone, a handheld device, and a table PC (Schroeder: Page 2, ¶ 24).  

As to claim 10, Schroeder in view of Yamartino, and further in view of Feilbogen, shows all the elements of claim 8. Schroeder in view of Yamartino does not show that the given trade includes a purchase or a sale of a financial instrument. Feilbogen shows that the given trade includes a purchase or a sale of a financial instrument (Feilbogen: page 29, lines 11-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Schroeder in view of Yamartino by the given trade including a purchase or a sale of a financial instrument of Feilbogen in order to enable price provider to interact with customers who access the price provider through multiple portals using an automated pricing engine (Feilbogen: page 12, lines 12-14).
 
As to claim 11, Schroeder in view of Yamartino, and further in view of Feilbogen, shows all the elements of claim 8. Schroeder in view of Yamartino does not show that a designation of the first area and a designation of the second area are controlled by an entity sponsoring a transaction of an item. Feilbogen shows that a designation of the first area and a designation of the second area are controlled by an entity sponsoring a transaction of an item (Feilbogen: page 5, lines 10-12). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Schroeder in view of Yamartino by a designation of the first area and a designation of the second area being controlled by an entity sponsoring a transaction of an item of Feilbogen in order to enable price provider to interact with customers who access the price provider through multiple portals using an automated pricing engine (Feilbogen: page 12, lines 12-14).
 
As to claim 12, Schroeder in view of Yamartino, and further in view of Feilbogen, shows all the elements of claim 8. Schroeder in view of Yamartino does not show that the given trade includes a purchase or a sale of a commodity. Feilbogen shows that the given trade includes a purchase or a sale of a commodity (Feilbogen: page 29, lines 11-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Schroeder in view of Yamartino by the given trade including a purchase or a sale of a commodity of Feilbogen in order to enable price provider to interact with customers who access the price provider through multiple portals using an automated pricing engine (Feilbogen: page 12, lines 12-14).

As to claim 13, Schroeder in view of Yamartino, and further in view of Feilbogen, shows all the elements of claim 8. Schroeder in view of Yamartino does not show that the real-time trading data includes bid or offer information. Feilbogen shows that the real-time trading data includes bid or offer information (Feilbogen: page 17, lines 2-18). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Schroeder in view of Yamartino by the real-time trading data including bid or offer information of Feilbogen in order to enable price provider to interact with customers who access the price provider through multiple portals using an automated pricing engine (Feilbogen: page 12, lines 12-14).

	Conclusion

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Song (KR 20040039034 A) discloses: “said credit card company approves or denies payment depending on whether the locations of the user’s mobile device and the franchise are same or not and then notifies it to said franchisee.”


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691